919 F.2d 738
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Billy J. LINTICUM, Plaintiff-Appellant,v.UNKNOWN JUDICIAL OFFICERS, Wartburg County Criminal Court atWartburg, Tennessee, Defendants-Appellees.
No. 90-5334.
United States Court of Appeals, Sixth Circuit.
Dec. 6, 1990.

Before DAVID A. NELSON and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.


1
iORDER


2
Billy Linticum appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 prisoner civil rights complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
Linticum claimed that the defendants obstructed and denied his access to the courts by failing to respond to the petition for a writ of habeas corpus that he allegedly submitted to the Wartburg Criminal Court.  He requested damages and injunctive relief.  The district court dismissed the complaint as frivolous.   See Preiser v. Rodriguez, 411 U.S. 475, 490 (1973);  Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


4
In his pro se appellate brief, Linticum merely states that he is not qualified to participate in adversary judicial proceedings.


5
We have examined the complaint and find it to be without merit.  Linticum's attempt to sue unknown judicial officers for damages for violating his civil rights simply cannot succeed.  Judges and other court officials may not be sued for monetary damages for actions or failures to act relating to their official duties.   Forrester v. White, 484 U.S. 219, 227 (1988);  Foster v. Walsh, 864 F.2d 416, 417 (6th Cir.1988) (per curiam).


6
Accordingly, for these reasons and the reasons stated in the district court's memorandum and order filed February 14, 1990, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.